April 23, 2014 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard World Fund (the Trust) File No. 2-17620 Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, this letter serves as certification that the Prospectus and Statement of Additional Information with respect to the above-referenced Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Judith L. Gaines Associate Counsel The Vanguard Group, Inc. cc: Amy Miller, Esq. U.S. Securities & Exchange Commission
